REINHARDT, Circuit Judge,
dissenting:
I dissent. Fernandez did not receive a reasonable accommodation. As a result, she was terminated because of her disability. The “accommodation” Fernandez did receive served only to prevent her from demonstrating for the remainder of her probationary period that she could do her job, and, thus, made her discharge inevitable.
Before Fernandez became disabled, her rate of writing up asylum cases was improving and her supervisors had decided to give her an opportunity to show that she could process applications more quickly. When Fernandez became disabled, however, the INS refused her the accommodation of voice recognition software, which would have allowed her to continue in her job, and instead put her on light duty in the file room. Because under the “accommodation” she was afforded, her duties no longer included adjudicating asylum cases, the “accommodation” precluded her from demonstrating that she could make the *677improvements the supervisors deemed necessary. As a result, she was terminated soon after the “accommodation” occurred.
Accordingly, I would hold that the accommodation Fernandez was afforded was no accommodation at all, and that a genuine issue of material fact exists as to whether she would have been able to demonstrate that she could fulfill her job requirements if given a reasonable accommodation — if she had been provided with voice recognition software. I need not reach the question of other types of accommodations the INS might have been required to offer, such as extending the probationary period or offering a transfer to another available position.